             21-50426-rbk Doc#14 Filed 05/13/21 Entered 05/13/21 13:49:32 Pg 1 of 1




       The relief described hereinbelow is SO ORDERED.

       Signed May 13, 2021.


                                                                  __________________________________
                                                                               Ronald B. King
                                                                    Chief United States Bankruptcy Judge



                         UNITED STATES BANKRUPTCY COURT
                                Western District of Texas
IN RE: CQ Restaurants LLC DBA Planet Sub ,                              Bankruptcy Case 21−50426−rbk
Debtor(s)                                                                          No.:
                                                                           Chapter No.: 7




    ORDER DISMISSING CASE FOR FAILURE TO FILE THE DECLARATION FOR
                          ELECTRONIC FILING
     Pursuant to the Standing Order Relating to Declarations for Electronic Filing, made effective March 1, 2018, all
electronic filers submitting a bankruptcy petition, creditor list, schedules and/or statements must complete the
appropriate Declaration for Electronic Filing, which form must be physically signed and filed with the clerk of the
bankruptcy court in electronic format. The form must be electronically filed within 5 days of the electronic filing of
such petition, creditor list, schedules and/or statements. Failure to file the Declaration to the clerk of court within the
time specified may result in the dismissal of the case, without further notice or hearing.

    The appropriate Declaration for Electronic Filing was not timely filed in this case. The bankruptcy case is
accordingly dismissed, without prejudice to refiling.

                                                            ###
